Citation Nr: 1013121	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-29 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
traumatic degenerative joint disease, residuals of a 
fracture of the left ulna and elbow, for the period from 
August 25, 2006, to July 23, 2009.

2.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic degenerative joint disease, residuals 
of a fracture of the left ulna and elbow, for the period on 
or after July 23, 2009.

3.  Entitlement to an increased evaluation for asthma, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a low back 
strain and degenerative disc disease of the lumbar spine, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to August 
2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  That decision granted service 
connection for traumatic degenerative joint disease, 
residuals of a fracture of the left ulna and elbow and 
assigned a noncompensable evaluation effective from August 
25, 2006.  The December 2006 rating decision also denied an 
increased evaluation for asthma and for a low back strain 
and degenerative disc disease of the lumbar spine.  The 
Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

A hearing was held on November 30, 2009, in Phoenix, 
Arizona, before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  In November 2009, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal for 
the issue of entitlement to an initial compensable 
evaluation for traumatic degenerative joint disease, 
residuals of a fracture of the left ulna and elbow, for the 
period prior from August 25, 2006, to July 23, 2009.

2.  In November 2009, prior to the promulgation of a 
decision in the appeal, the Veteran withdrew his appeal for 
the issue of entitlement to an initial evaluation in excess 
of 10 percent for traumatic degenerative joint disease, 
residuals of a fracture of the left ulna and elbow, for the 
period on or after July 23, 2009.

3.  The Veteran has been shown to use daily inhalational 
bronchodilator therapy for his asthma.

4.  The Veteran's low back strain and degenerative disc 
disease of the lumbar spine are not productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or, 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 weeks.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an initial 
compensable evaluation for traumatic degenerative joint 
disease, residuals of a fracture of the left ulna and elbow, 
for the period from August 25, 2006, to July 23, 2009, have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of the substantive appeal by 
the Veteran for the issue of entitlement to an initial 
evaluation in excess of 10 percent for traumatic 
degenerative joint disease, residuals of a fracture of the 
left ulna and elbow, for the period on or after July 23, 
2009, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).

3.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 30 percent disability evaluation for 
asthma have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.97, Diagnostic 
Code 6602 (2008).

4.  The criteria for an evaluation in excess of 10 percent 
for a low back strain and degenerative disc disease of the 
lumbar spine have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-
4.45, 4.71a, Diagnostic Codes agnostic Codes 5003, 5242 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Elbow Disorder

In August 2006, the Veteran filed a claim for service 
connection for a left elbow disorder.  In a December 2006 
rating decision, the RO granted service connection for 
traumatic degenerative joint disease, residuals of a 
fracture of the left ulna and elbow, and assigned a 
noncompensable evaluation effective from August 25, 2006.  
The Veteran appealed the decision seeking a higher initial 
evaluation, and during the pendency of the appeal, the RO 
issued another rating decision in September 2009 in which a 
10 percent evaluation was assigned for the left elbow 
disability effective from July 23, 2009. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b).  
Oral statements are valid for the purpose of withdrawing a 
claim if made by the Veteran while on the record at a 
hearing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the Veteran or by his authorized representative, except that 
a representative may not withdraw a substantive appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

In this case, prior to the promulgation of a decision, the 
Veteran and his representative indicated at the November 
2009 hearing before the Board that they would like to 
withdraw the appeal for the issues of entitlement to a 
higher initial evaluation for traumatic degenerative 
disease, residuals of a fracture of the left ulna and elbow.  
The hearing testimony of the Veteran and his representative 
was later reduced to writing and incorporated into the 
record in the form of a written transcript.  Therefore, the 
transcript of that hearing has been accepted as a withdrawal 
of that issue on appeal. See Tomlin v. Brown, 5 Vet. App. 
355 (1993); see also 38 C.F.R. § 20.204(b).  As such, the 
Veteran has withdrawn the appeal for those issues, and 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal for the issues of 
entitlement to a higher initial evaluation for the left 
elbow disability, and they are dismissed.


Asthma and Back Disorder

I.  Duty to Notify and to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and, (3) inform the claimant about the information 
and evidence the claimant is expected to provide. 38 
U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the RO did provide the appellant with notice 
in September 2006, prior to the initial decision on the 
claims in December 2006, as well as in September 2008.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of 
the notice were met in this case.  The September 2006 and 
September 2008 letters notified the Veteran that, to 
substantiate a claim for increased compensation, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice letters provided 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are 
relevant to establishing his or her entitlement to increased 
compensation.  Specifically, he was informed in the letters 
of types of evidence that might show such a worsening, 
including statements from a doctor containing the physical 
and clinical findings; results of laboratory tests or x-
rays; the dates of examinations and tests; and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner the 
disability had become worse.  The letters also listed 
examples of evidence, which included information about on-
going treatment, Social Security Administration 
determinations, statements from employers, and lay 
statements from people who have witnessed how the disability 
symptoms affect him.

The September 2006 and September 2008 letters also informed 
the Veteran that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the September 2006 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The Veteran was also informed that a medical examination 
would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was 
necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
September 2006 letter notified the Veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
It was also requested hat he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
if there were any private medical records that he would like 
VA to obtain on his behalf.  The letter further stated that 
it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a 
Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  The Veteran 
has not identified any other outstanding records that are 
relevant to his claims for an increased evaluation for his 
asthma and back disorder.  

In addition, the Veteran was afforded VA examinations in 
October 2006 and July 2009 in connection with his claims for 
an increased evaluation for his service-connected asthma and 
back disability.  To that end, when VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record as well as on a physical examination and 
fully address the rating criteria that are relevant to 
rating the disabilities in this case.

There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected disabilities since he was last examined. 
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
a SOC and a SSOC, which informed them of the laws and 
regulations relevant to the Veteran's claims.  The Board 
concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim 
and did in fact participate.  Washington v. Nicolson, 21 
Vet. App. 191 (2007).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
appeal.


II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been 
pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service 
connection for that disability is granted, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
If later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the 
schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 
38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59.


A.  Asthma

The Veteran is currently assigned a 10 percent disability 
evaluation for his asthma pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under that diagnostic code, a 10 
percent disability evaluation is assigned for FEV-1 of 71 to 
80 percent predicted; FEV-1/FVC of 71 to 80 percent; or, 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent disability evaluation is contemplated when there 
is a FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 
70 percent, daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent is warranted when there is a FEV-1 of 40 to 55 
percent predicted, FEV-1/FVC of 40 to 55 percent, at least 
monthly visits to a physician for required care of 
exacerbation, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to an increased evaluation for his 
asthma.  At the November 2009 hearing before the Board, the 
Veteran and his representative contended that a 30 percent 
disability evaluation was warranted because the Veteran had 
been prescribed Albuterol, which he uses daily.   

In August 2006, the Veteran indicated that he had not used 
an inhaler regularly because he took a bronchodilator daily 
(ephedrine) daily without which he experienced tightness in 
his chest and occasional wheezing.  The Veteran later told 
the October 2006 VA examiner that his asthma had improved 
since its onset and that he had not used an inhaler for over 
two years.  At his July 2009 VA examination, he reported 
that his asthma had progressively worsened since its onset 
and that he used an inhaled bronchodilator daily.  The 
examiner noted that the renewal of an Albuterol inhaler had 
been requested in October 2007.  It was later noted in the 
examination report that the Veteran no longer took tablets 
for his asthma and that he required an inhaler for any sort 
of exercise.   Significantly, the Board notes that the 
examiner specifically indicated that the Veteran's basic 
medical treatment consisted of a daily inhaled 
bronchodilator.  Accordingly, the Board finds that the 
present severity of the disability at issue is more 
appropriately reflected by a 30 percent evaluation.  The 
benefit of the doubt is resolved in the Veteran's favor. See 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic Code 
6602.

The Board has also considered whether an evaluation in 
excess of 30 percent for the Veteran's asthma is warranted 
under 38 C.F.R. § 4.97, Diagnostic Code 6602. However, the 
medical evidence of record does not show him to have a FEV-1 
of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent.  Indeed, the October 2006 VA examination found him 
to have a FEV-1 of 110 percent predicted and a FEV-1/FVC of 
80 percent.  Similarly, he had a FEV-1 of 109 percent at the 
July 2009 VA examination and a FEV-1/FVC of 79 percent

In addition, the Veteran does not have at least monthly 
visits to a physician for required care of exacerbation; or, 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  In fact, the July 
2009 VA examiner specifically indicated that the Veteran's 
treatment did not consist of any oral or parenteral steroids 
or other immunosuppressive drugs and that clinical visits 
for exacerbations occurred less than once per year.  
Consequently, the Veteran is not entitled to an evaluation 
in excess of 30 percent under Diagnostic Code 6602.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected asthma has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the Veteran's service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 
(2008).


B.  Back Disorder

The Veteran filed his claim for an increased evaluation for 
his service-connected back disability in August 2006.  He is 
currently assigned a 10 percent disability evaluation for a 
low back strain and degenerative disc disease of the lumbar 
spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Diagnostic Code 5242 indicates that degenerative arthritis 
of the spine should be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under 
Diagnostic Code 5003.  Note 6 further provides that the 
thoracolumbar and cervical spine segments should be 
separately evaluated, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  The thoracolumbar segment of the spine includes 
the thoracic and lumbosacral spine.

Diagnostic Code 5003 states that the severity of 
degenerative arthritis, established by x-ray findings, is to 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
affected, which in this case would be the General Rating 
Formula for Diseases and Injuries of the Spine.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for 
each affected major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-
ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups and a 20 percent evaluation is 
authorized if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and there 
are occasional incapacitating exacerbations. 38 C.F.R. § 
4.71a, Diagnostic Code 5003.

In this case, the Veteran is already assigned a 10 percent 
disability evaluation for his low back strain and 
degenerative disc disease of the lumbar spine.  The record 
does show that low back osteoarthritis has been diagnosed 
based on x-ray evidence.  However, the medical evidence of 
record does not demonstrate that involvement of 2 or more 
major joints or 2 or more minor joint groups.  Additionally, 
awarding a separate evaluation under Diagnostic Code 5003 
would constitute prohibited pyramiding.  38 C.F.R. § 4.14 
(2009); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).   Therefore, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 5003.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 
20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 6 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees.  The normal combined range of motion 
range of motion of the thoracolumbar spine is 230 degrees.  
The normal ranges of motions for each component of spinal 
motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2) (2008). See also 38 C.F.R. § 
4.71a, Plate V (2009).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation was assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability 
evaluation was contemplated for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 weeks.

In December 2004 and January 2005 VA outpatient medical 
reports, the Veteran complained of back pain.  On physical 
examination, no back abnormalities were noted.

In a March 2006 VA outpatient medical report, the Veteran 
complained of back pain.  On physical examination, there was 
tenderness with palpation of the lower thoracic and lumbar 
spine.  A March 2006 VA radiographic report stated that the 
impression was suspected L5-S1 discogenic degenerative 
changes and tiny S1 posterior spina bifida occulta.

In an October 2006 VA spine examination report, the Veteran 
complained of increased back pain during the previous two 
years with a flare-up in March 2006.  He denied experiencing 
any bladder and bowel symptoms, leg or foot weakness, 
falling, unsteadiness, visual dysfunction, and dizziness.  
The Veteran also denied experiencing fatigue, decreased 
motion, weakness, and spasms.  He did report having 
stiffness and constant pain, which he described as moderate 
in severity, but the pain did not radiate.  The Veteran 
described having severe flare-ups once per year with each 
flare-up lasting 3 to 7 days.  He estimated that he lost 30 
degrees of extension during such flare-ups due to pain.  The 
examiner stated that the Veteran had experienced 3 days of 
incapacitation due to pain over the previous 12 month 
period.  On physical examination, no muscle, motor, sensory, 
or reflex abnormalities were noted.  The examiner stated 
that there was no muscle spasm, localized tenderness, or 
guarding severe enough to be responsible for abnormal gait 
or abnormal spinal contour.  The Veteran's posture and head 
position were normal, and his spine was symmetrical in 
appearance.  There was lumbar flattening, but no gibbus, 
kyphosis, list, lumbar lordosis, scoliosis, or reverse 
lordosis.  On range of motion examination, the Veteran had 
flexion to 90 degrees with pain from 30 to 0 degrees, 
extension to 30 degrees with pain at 30 degrees, left 
lateral flexion to 30 degrees with pain at 30 degrees, right 
lateral flexion to 30 degrees with pain at 30 degrees, right 
lateral rotation to 30 degrees without pain, and left 
lateral rotation to 30 degrees without pain.  There was no 
additional loss of motion on repetitive use.  The examiner 
stated that the Veteran's range of motion was normal.  The 
diagnosis was lumbar spine degenerative disc disease and 
chronic strain without evidence of radiculopathy.

An October 2008 VA outpatient medical report noted that 
there lumbar muscle spasms on physical examination.

In a July 2009 VA spine examination report, the Veteran 
complained of constant back pain without radiation to the 
buttocks or legs.  He denied having bladder and bowel 
symptoms related to his spinal disorder or incapacitating 
episodes of spine disease, but he did report experiencing 
fatigue, decreased motion, stiffness, weakness, spasms, and 
moderate pain which was constant.  On physical examination, 
the Veteran's posture, head position, and gait were normal, 
and his spine was symmetrical in appearance.  The examiner 
stated that there was no muscle spasm, localized tenderness, 
or guarding severe enough to be responsible for abnormal 
gait or abnormal spinal contour.  There was lumbar lordosis, 
but no gibbus, kyphosis, list, lumbar flattening, scoliosis, 
or reverse lordosis.  There were also no muscle 
abnormalities except for bilateral tenderness, and no 
abnormalities were noted on motor examination.  The Veteran 
had impaired sensation to vibration, pain, and light touch 
in the left leg, and impaired sensation to light touch in 
the right leg.  He had hypoactive reflexes in the right knee 
and bilateral ankles.  On range of motion examination, the 
Veteran had flexion to 100 degrees, extension to 30 degrees, 
left lateral flexion to 30 degrees, right lateral flexion to 
30 degrees, left lateral rotation to 30 degrees, and right 
lateral rotation to 30 degrees.  There was no additional 
loss of motion on repetitive use, nor was there pain on 
repetitive motion.  The examiner stated that the Veteran's 
range of motion was normal.  The diagnosis was degenerative 
disc disease of the lumbar spine without radiculopathy.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
back disorder.  The evidence of record does not indicate 
that the Veteran has forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees or that the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees.  In 
fact, as previously noted, the October 2006 VA examination 
found him to have flexion to 90 degrees, extension to 30 
degrees, left lateral flexion to 30 degrees, right lateral 
flexion to 30 degrees, right lateral rotation to 30 degrees, 
and left lateral rotation to 30 degrees without pain.  
Similarly, the July 2009 VA examination showed him to have 
100 degrees of flexion, 30 degrees of extension, 30 degrees 
of left and right lateral flexion, and 30 degrees of left 
and right lateral rotation.  Both VA examiners commented 
that the Veteran's range of motion was normal.  

Moreover, the Veteran has not been shown to have muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  In fact, despite some 
evidence of possible lumbar flattening and lumbar lordosis, 
both VA examiners indicated that there was no muscle spasm, 
localized tenderness, or guarding severe enough to be 
responsible for abnormal gait or abnormal spinal contour.   
They also noted that there was no scoliosis, reversed 
lordosis, or kyphosis.

In addition, the Veteran does not have incapacitating 
episodes with a total duration of at least two weeks but 
less than four weeks during the past 12 months.  In this 
regard, there is no indication that the Veteran has been 
prescribed bed rest due to his spine disability.  Moreover, 
the October 2006 VA examiner stated that the Veteran had 
only experienced three days of incapacitation during the 
previous 12 months, and the Veteran himself denied having 
any incapacitating episodes of spine disease at the time of 
his July 2009 VA examination.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his low back strain and degenerative disc 
disease of the lumbar spine.  The medical evidence of record 
does not identify any separate neurological findings or 
disability not already contemplated under the discussed 
pertinent criteria.  In fact, the Veteran told the October 
2006 VA examiner that he did not have bladder and bowel 
symptoms, leg or foot weakness, falling, unsteadiness, 
visual dysfunction, dizziness, or radiating pain.  A 
physical examination did not reveal any motor, sensory, or 
reflex abnormalities, and the examiner stated that there was 
no evidence of radiculopathy.  Similarly, at his July 2009 
VA examination, the Veteran denied having radiating pain to 
his buttocks or legs as well as bowel or bladder symptoms.  
A physical examination did reveal impaired sensation to 
vibration, pain, and light touch in the left leg as well as 
impaired sensation to light touch in the right leg, and he 
had hypoactive reflexes in the right knee and bilateral 
ankles.  However, the examiner specifically indicated that 
the Veteran did not have radiculopathy.  Therefore, the 
Board concludes that the Veteran did not suffer from 
additional neurological deficiency so as to warrant a 
separate disability rating under the diagnostic codes 
pertinent to rating neurological disorders. See Bierman, 6 
Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's low back strain and 
degenerative disc disease of the lumbar spine is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  The effect of pain in the 
Veteran's lumbar spine is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5242.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  In 
fact, the Veteran denied having fatigue, decreased motion, 
and weakness at his October 2006 VA examination, and the 
examiner commented that there was no additional loss of 
motion on repetitive use.  The Veteran did report having 
fatigue, decreased motion, weakness, and moderate pain at 
the July 2009 VA examination; however, the examiner opined 
that there was no additional loss of motion on repetitive 
use.  Nor was there any objective evidence of pain on 
repetitive motion.  Based on the foregoing, the Board finds 
that an evaluation in excess of 10 percent disability is not 
warranted for the Veteran's low back strain and degenerative 
disc disease of the lumbar spine.

After a review of the evidence, there is no medical evidence 
of record that would warrant a rating in excess of 10 
percent for the Veteran's back disability under any rating 
criteria at any time during the period pertinent to this 
appeal.  38 U.S.C.A. § 5110 (West 2002); see also Hart, 21 
Vet. App. 505.

The Board further finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to 
render his disabilities rating for his back disability 
inadequate.  His back disability was evaluated under to 38 
C.F.R. § 4.71a, Diagnostic Code 5242, the criteria of which 
is found by the Board to specifically contemplate the 
Veteran's level of disability and symptomatology.  As noted 
above, the Veteran's back disability is manifested by back 
pain and limitation of motion to, at most, 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of left lateral 
flexion, 30 degrees of right lateral flexion, 30 degrees of 
left rotation, and 30 degrees of right rotation.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are more than adequately contemplated by 
the disabilities rating for his back disability.  A rating 
in excess of the currently assigned rating is provided for 
certain manifestations of back disabilities, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Thus, the criteria for a 10 percent rating 
for the Veteran's back disability more than reasonably 
describe the Veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluation 
is adequate, and no referral is required.  See VAOGCPREC 06-
96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence of record does not show findings that meet the 
criteria for a rating in excess of 10 percent, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49 (1990); see 
also Massey, 7 Vet. App. at 208.

ORDER

The appeal for the issue of entitlement to an initial 
compensable evaluation for traumatic degenerative joint 
disease, residuals of a fracture of the left ulna and elbow, 
for the period from August 25, 2006, to July 23 2009, is 
dismissed.

The appeal for the issue of entitlement to an initial 
evaluation in excess of 10 percent for traumatic 
degenerative joint disease, residuals of a fracture of the 
left ulna and elbow, for the period on or after July 23, 
2009, is dismissed.

Subject to the provisions governing the award of monetary 
benefits, a 30 percent disability evaluation for asthma is 
granted.

An evaluation in excess of 10 percent for a low back strain 
and degenerative disc disease of the lumbar spine is denied.




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


